DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1 & 16; the rest is unchanged.


Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. It is argued in pg.11-12 of the remarks that the prior arts of record do not teach the added limitations of claims 1 & 16. The examiner respectfully disagrees. Applicant uses IR light to detect defects located multiple microns below the top hard mask surface of a stacked semiconductor structure. Lange also uses IR light to detect defect (para. [0033], [0043]) in different layers of a stacked semiconductor as hard mask (para. [0022], [0025]). Para. [0044] teaches detecting defects in different layers of a buried vertical stack. Lange uses the same wavelength as that of the claimed invention to inspect similar material arrangement as that claimed by applicant. Additionally, Reid et al. use similar illumination and detection system as that of the claimed invention. The combined apparatus of Lange and Reid et al. is similar to that of the claimed invention, therefore, the combined apparatus of Lange and Reid et al. should also be able to detect defects located multiple microns below the top hard mask surface of a stacked semiconductor structure. The rejection is maintained and made final. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 2016/0153914 A1; pub. Jun. 2, 2016) in view of Reid et al. (US 2010/0328761 A1; pub. Dec. 30, 2010).
Regarding claim 1; Lange discloses: a set of optics configured to direct the IR radiation (para. [0043] teaches an IR absorption for inspecting layered semiconductor) beneath a top hard mask surface of a stacked semiconductor structure, wherein the set of optics is further configured to direct a portion of the IR radiation from one or more portions of the stacked semiconductor structure beneath the top hard mask surface of the stacked semiconductor structure to one or more sensors of the detector assembly (para. [0042] inspecting a layered semiconductor): and a controller communicatively coupled to the one or more sensors of the detector assembly, the controller including one or more processors configured to execute a set of program instructions stored in memory, the set of program instructions configured to cause the one or more processors to: receive one or more signals from the one or more sensors of the detector assembly indicative of IR radiation from one or more portions of the stacked semiconductor structure beneath the top hard mask surface of the stacked semiconductor structure: and characterize a feature located multiple microns below the top hard mask surface of the stacked semiconductor structure based on the received one or more signals (para. [0074] teaches a controller with programming instructions to analyze the detected light). Lange is silent about: an illumination source, wherein the illumination source comprises a broadband light source assembly, wherein the broadband light source assembly comprises: a pump source configured to generate pump light of a selected wavelength; and a nonlinear optical (NLO) assembly configured to generate broadband infrared (IR) radiation in response to the pump light generated by the pump source; a detector assembly.
In a similar field of endeavor Reid et al. disclose: an illumination source, wherein the illumination source comprises a broadband light source assembly, wherein the broadband light source assembly comprises: a pump source configured to generate pump light of a selected wavelength (para. [0010]); and a nonlinear optical (NLO) assembly configured to generate broadband infrared (IR) radiation in response to the pump light generated by the pump source (para. [0059] teaches a pump light applied to a non-linear OPO); a detector assembly (para. [0136]-[0137] an IR OPO source-detector system) with benefits for improved signal to noise ratio (Reid et al.
In light of the benefits for improved signal to noise ratio as taught by Reid et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the illumination source of Reid et al. in the apparatus of Lange.
Regarding claim 2; Reid et al. disclose: the pump source comprises a laser (para. [0010]), and wherein the NLO assembly comprises a NLO crystal and one or more optical elements (para. [0033], [0059], [0079]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 3; Reid et al. disclose: the pump source comprises a laser (para. [0010]), and wherein the NLO assembly comprises an optical parametric oscillator (OPO) assembly (para. [0059] applying a pump light on a non-linear OPO) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 4; Reid et al. disclose: the pump source comprises a laser (para. [0010]), an NLO crystal, and one or more optical elements, and wherein the NLO assembly comprises an optical parametric oscillator (OPO) assembly (para. [0059] applying a pump light on a non-linear OPO, para. [0106] more than one OPO mirror) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 5; Reid et al. disclose: the pump source comprises a laser and a first optical parametric oscillator (OPO) assembly, and wherein the NLO assembly comprises a second OPO assembly (para. [0106] another OPO mirror) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 6; Reid et al. disclose: the NLO assembly is configured to generate broadband IR radiation centered on a wavelength (para. [0079] teaches NLO assembly wavelength generation in the near & mid IR) of approximately two times a fundamental wavelength of the pump source (para. [0070] teaches pump light 400nm-2000nm) with benefits for improved signal to noise ratio (Reid et al.
Regarding claim 7; Reid et al. disclose: the NLO assembly is configured to generate broadband IR radiation including a wavelength range from about 1 µm to about 3 µm (para. [0079]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 8; Reid et al. disclose: the NLO assembly is configured to generate broadband IR radiation including a wavelength range from about 2 µm to about 5 µm (para. [0079]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 9; Reid et al. disclose: the NLO assembly is configured to generate broadband IR radiation including a full-width half maximum (FWHM) bandwidth of at least 1.5 µm (para. [0079], [0105]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 10; Reid et al. disclose: the NLO assembly is configured to generate broadband IR radiation including a FWHM bandwidth of at least 3 µm (para. [0079], [0105]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 11; Reid et al. disclose: the NLO assembly comprises one of periodically poled lithium niobate (PPLN), stoichiometric lithium tantalate (SLT), magnesium-doped SLT, and orientation-patterned gallium arsenide (para. [0056], [0123]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 12; Lange discloses: the set of optics is further configured to direct polarized IR radiation to the sample (para. [0103] polarizing beam splitter).
Regarding claim 13; Reid et al. disclose: the pump source is configured to generate pump light with a wavelength of 3.3 µm (para. [0079] L8 mid-infrared), and wherein the NLO assembly comprises a GaAs optical parametric oscillator (OPO) assembly (para. [0056], [0123]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 14; Reid et al. disclose: the pump source is configured to generate pump light with a wavelength of 960 nm, (para. [0079] L8 near-infrared) and wherein the NLO assembly comprises a PPLN optical parametric oscillator (OPO) assembly (para. [0056], [0123]) with benefits for improved signal to noise ratio (Reid et al.
Regarding claim 15; Lange discloses: the set of optics is further configured to collect and analyze a polarization state of IR radiation reflected or scattered from the sample (para. [0036]).
Regarding claim 16; Lange discloses: generating pump light of a selected wavelength; directing the pump light to a nonlinear optical (NLO) assembly configured to generate broadband IR radiation in response to the pump light; directing and focusing the IR radiation beneath a top hard mask surface of a stacked semiconductor structure; directing a portion of the IR radiation reflected or scattered from one or more portions of the stacked semiconductor structure beneath the top hard mask surface of the stacked semiconductor structure to a detector assembly; and characterize a feature located multiple microns below a top hard mask surface of the stacked semiconductor structure based on the IR radiation reflected or scattered from the one or more portions of the stacked semiconductor structure beneath the top hard mask surface of the stacked semiconductor structure (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 17; Reid et al. disclose: the generating broadband IR radiation generates radiation having a spectral range from about 1 µm to about 3 µm (para. [0079] L8 mid-infrared) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 18; Reid et al. disclose: the generating broadband IR radiation generates radiation having a spectral range from about 2 µm to about 5 µm (para. [0079] L8 mid-infrared) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 19; Reid et al. disclose: the generating broadband IR radiation generates radiation having a full-width half maximum (FWHM) bandwidth of at least 1.5 µm (para. [0079] L8 near-infrared, [0105]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 20; Reid et al. disclose: the NLO assembly is configured to generate broadband IR radiation including a FWHM bandwidth of at least 3 µm (para. [0079] L8 mid-infrared, [0105]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 21; Reid et al. disclose: the NLO assembly includes an NLO crystal, wherein the NLO crystal comprises one of periodically poled lithium niobate (PPLN), stoichiometric lithium (para. [0056]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 22; Lange discloses: the focusing focuses polarized IR radiation to the sample (para. [0103] polarizing beam splitter).
Regarding claim 23; Lange discloses:  the computing a characteristic of the sample from the portion of IR radiation detected by the detector assembly comprises analyzing a polarization state of the IR radiation (para. [0036]).
Regarding claim 24; Reid et al. disclose: the generating pump light of a selected wavelength comprises: generating pump light with a wavelength of 3.3 µm (para. [0079] L8 mid-infrared), and wherein the NLO assembly comprises a GaAS optical parametric oscillator (OPO) assembly (para. [0056], [0123]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).
Regarding claim 25; Reid et al. disclose: the generating pump light of a selected wavelength comprises: generating pump light with a wavelength of 960 nm (para. [0079] L8 near-infrared), and wherein the NLO assembly comprises a PPLN optical parametric oscillator (OPO) assembly (para. [0056], [0123]) with benefits for improved signal to noise ratio (Reid et al. para. [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884